DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

June 21, 2011

FROM:

Cindy Mann, Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Medicaid Disproportionate Share Hospital (DSH) Audit and Report
Information – DSH Redistribution State Plan Amendments (SPA)

As we approach the end of most States’ State plan rate year (SPRY), I am writing to provide you
a reminder regarding the opportunity to submit a SPA enabling State redistribution of DSH
payments if your independent certified DSH audit and associated reporting shows that payments
have been made in excess of the hospital-specific DSH limit.
The 2008 DSH audit and reporting final rule, which implemented section 1001 of the Medicare
Prescription Drug, Improvement, and Modernization Act of 2003 (MMA), provided a transition
period to States for SPRYs 2005 through 2010. This period was designed to allow adequate time
for the Centers for Medicare & Medicaid Services (CMS), States, auditors, and hospitals to work
cooperatively in developing and refining DSH reporting and auditing techniques required by
statute and regulation while attempting to mitigate or to eliminate the immediate and future fiscal
impact realized by States and hospitals.
Beginning in Medicaid SPRY 2011, to the extent that audit findings demonstrate that DSH
payments exceed the documented hospital-specific limits, these payments will be treated as
overpayments to providers that, pursuant to 42 CFR Part 433, Subpart F, trigger the return of the
Federal share to the Federal government. However, if the excess DSH payments are
redistributed by the State to other qualifying hospitals as an integral part of the audit process, the
Federal share is not required to be returned. If the State wishes to redistribute DSH payments
that exceed hospital-specific limits, the Federally approved Medicaid State plan must reflect that
payment policy. In order to preserve an effective date for SPRY 2011, States must submit the
proposed SPA by the last day of SPRY 2011.
States have considerable flexibility in establishing the redistribution methodology, as long as the
methods and standards are consistent with applicable Federal requirements. CMS committed to
providing technical guidance, as requested, to ensure that applicable Federal requirements are
met.
We look forward to continued efforts and commitment in ensuring that the DSH audits and
reports comport with section 1923(j) of the Act, implementing regulations at 42 CFR 447.299
and 42 CFR 447 Subpart D, and related guidance. Should you have any questions please contact
Rory Howe at 410-786-4878 or by email at rory.howe@cms.hhs.gov.

